Judgment of resentence, Supreme Court, Bronx County (David Stadtmauer, J.), rendered April 1, 2009, resentencing defendant, as a second violent felony offender, to a term of 15 years, unanimously modified, on the law, to the extent of reducing the amounts of the mandatory surcharge and crime victim assistance fees from $200 and $20 to $150 and $5, respectively, and otherwise affirmed.
*547As the People concede, since defendant committed the crime before the effective dates of legislation increasing the mandatory surcharge and crime victim assistance fees, defendant’s sentence is unlawful to the extent indicated. Concur—Andrias, J.P., Saxe, Moskowitz, Richter and Manzanet-Daniels, JJ.